FILED
                            NOT FOR PUBLICATION                            AUG 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT H. TOWNSEND,                              No. 12-56559

               Plaintiff - Appellant,            D.C. No. 2:09-cv-09325-MWF-
                                                 RNB
  v.

NATIONAL ARBITRATION FORUM,                      MEMORANDUM*
INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Robert H. Townsend appeals pro se from the district court’s judgment in his

action alleging federal and state law claims in connection with defendants’

arbitration and debt collection procedures. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Townsend’s
request for oral argument, set forth in his opening brief, is denied.
§ 1291. We review de novo a dismissal for lack of personal jurisdiction. King v.

Am. Family Mut. Ins. Co., 632 F.3d 570, 573 (9th Cir. 2011). We affirm.

      The district court dismissed Townsend’s claims against six individual

defendants for lack of personal jurisdiction and permitted the suit to continue

against other defendants. The district court then dismissed various defendants and

claims with prejudice under Fed. R. Civ. P. 12(b)(6) for failure to state a claim, and

dismissed improperly joined defendants under Fed. R. Civ. P. 21. Townsend does

not appeal the judgment as to the district court’s Rule 12(b)(6) and Rule 21 rulings.

Townsend appeals the judgment only insofar as the district court dismissed certain

individual defendants for lack of personal jurisdiction, and denied Townsend’s

motion for reconsideration.

      The district court properly dismissed defendants Frederick J. Hanna and

Gerald E. Moore for lack of personal jurisdiction because these individuals did not

have sufficient contacts with California to support assertion of general jurisdiction,

and Townsend failed to make a prima facie showing that their actions satisfied the

purposeful direction standard to support specific jurisdiction. See Goodyear

Dunlop Tires Ops., S.A. v. Brown, 131 S. Ct. 2846, 2854 (2011) (discussing

circumstances that warrant an exercise of general jurisdiction); Brayton Purcell

LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010) (discussing


                                           2                                      12-56559
requirements for specific jurisdiction). Contrary to Townsend’s contention, the

district court did not apply a preponderance of the evidence standard in ruling on

defendants’ Fed. R. Civ. P. 12(b)(2) motion to dismiss.

      The district court did not abuse its discretion by denying Townsend’s Fed.

R. Civ. P. 59(e) motion because Townsend did not identify any new evidence,

change in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah

Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993) (setting forth

standard of review and grounds for reconsideration); Kona Enters., Inc. v. Estate of

Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (explaining that “[a] Rule 59(e) motion

may not be used to raise arguments or present evidence for the first time when they

could reasonably have been raised earlier in the litigation”).

      We reject Townsend’s contentions concerning defendant Dennis Henry over

whom the district court concluded it had specific jurisdiction before dismissing

Henry as a defendant under Rule 21.

      Because Townsend does not argue any discernable issues in his appeal

regarding the district court’s order dismissing claims for failure to state a claim,

and dismissing improperly joined parties, we deem those issues waived. See

Pierce v. Multnomah Cnty., Or., 76 F.3d 1032, 1037 n.3 (9th Cir. 1996) (issues not

supported by argument in pro se brief are deemed abandoned).


                                           3                                     12-56559
       Appellees’ pending motions to withdraw or remove names from the appeal

are denied as unnecessary. The portion of the judgment dismissing claims as to

these appellees was not appealed, and is not before this court.

       Townsend’s request that this court take judicial notice, set forth in his reply

brief, is denied.

       AFFIRMED.




                                           4                                     12-56559